                      Case 1:20-cv-00675-PAE Document 41 Filed 04/07/21 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                            ALIZA J. BALOG
Corporation Counsel                              100 CHURCH STREET                           Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                 Phone: (212) 356-1104
                                                                                                      Fax: (212) 356-1148
                                                                                              E-mail: abalog@law.nyc.gov
                                                                                            E-mail and Fax Not For Service



                                                                      April 7, 2021



        By ECF
        Honorable Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                          Re: Saleem Ahmad, et al. v. New York City Health & Hospitals Corp.et al.
                              20-cv-00675 (PAE)
                              Our No. 2020-007695

        Dear Judge Engelmayer:

                       I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for New York City Health & Hospitals
        Corporation (“H+H”), Ebone Carrington, and Hinnah Farooqi (together, “defendants”) in the
        above-referenced action. I write to respectfully request an extension of time to file an Answer in
        this action from April 14, 2021 to June 1, 2021 and to adjourn the Initial Conference currently
        scheduled for April 29, 2021, to a date after defendants have filed an Answer.

                       By Memorandum Opinion and Order entered on March 31, 2021 (Dkt. 37), the
        Court granted in part and denied in part defendants’ motion to dismiss the Complaint, making
        defendants’ Answer due on April 14, 2021. See Fed. R. Civ. P. 12(a)(4)(A). Defendants request
        this extension to accommodate conflicting deadlines on other matters being handled by myself
        and my colleague, Amanda Croushore, also assigned to this case. This extension of time will
        also afford the parties time to engage in settlement discussions. This is defendants’ first request
        for an extension of time to file its Answer. Plaintiffs’ counsel has consented to this request.
         Case 1:20-cv-00675-PAE Document 41 Filed 04/07/21 Page 2 of 2




                 Thank you for your consideration of this request.


                                                             Respectfully Submitted,

                                                             s/   Aliza J. Balog
                                                             Aliza J. Balog
                                                             Assistant Corporation Counsel


cc:   Counsel of Record (By ECF)




 Granted. The initial pretrial conference is
 rescheduled for June 29, 2021 at 3:00 p.m.

 SO ORDERED.
                     
             __________________________________
                   PAUL A. ENGELMAYER
                   United States District Judge
 April 7, 2021




                                                  2
